Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Drawings
Figures 1-6 should be designated by a legend such as --Prior Art – or –Conventional Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. U.S. PGPUB No. 2009/0031048 in view of Potter et al. U.S. Patent No. 8,571,738.

Per Claim 1, Richards discloses a peripheral device (102) comprising: a terminal (120); and an address register (112) to store an address corresponding to a voltage on the terminal, the address to identify the peripheral device on a bus (Paragraphs 23, 25, and 26).
Richards discloses a current flowing through device 102 for deriving the address (Paragraphs 8, 27, and 28) but does not specifically disclose device 102 comprising a current source coupled to provide a current to the terminal.

However, Potter discloses a similar SPI bus (Col. 19 lines 25-38) comprising a battery control unit (18) which further comprises a current source (170) providing current to an A/D converter 176 to read the value of a voltage provided on address signal output 174 across resistor 172 (Col. 17 lines 27-37, Figure 6).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the current source of Potter within the device of Richards in order to provide a bias current to the resistors used in assigning the address via the A/D Converter. 

Per Claim 2, Richards discloses the peripheral device as recited in claim 1 further comprising an analog to digital converter to convert the voltage on the terminal to a digital value indicative of the address (Paragraphs 23, 25, and 26; ADC 110).
Per Claim 3, Richards discloses the peripheral device as recited in claim 1 wherein the peripheral device responds to a command on the bus containing the address in an address field of the command in accordance with the command (Paragraph 28; Once a new address has been latched into the address register 112, the device 102 returns to normal operation, which would include responding to received commands at its new address.).
Per Claim 4, Richards discloses the peripheral device as recited in claim 1 wherein the address is stored in the address register responsive to a power on condition (Paragraph 23; start-up).Per Claim 5, Richards discloses the peripheral device as recited in claim 1 wherein the address is stored in the address register responsive to reset (Paragraph 23; power-on-reset).Per Claim 6, Richards discloses the peripheral device as recited in claim 1 wherein the terminal is used as an output terminal during operation of the peripheral device after the address is determined (Paragraph 28; After the address is latched in address register 112, switch 106 is configured to go back to normal use configuration where the primary function 104 is coupled to the single external connection 120.).Per Claim 7, Richards discloses the peripheral device as recited in claim 1 wherein the voltage is determined according to the current provided to the terminal and a resistance coupled to the terminal (Paragraphs 8, 25, 27, and 33, Figure 4).Per Claim 8, Richards discloses the peripheral device as recited in claim 1 further comprising a communication interface coupled to the bus, the communication interface including, a clock terminal, a serial data in terminal, a serial data out terminal, and a chip select terminal (Paragraph 30; Serial data bus 126 may be a Serial Peripheral Interface (SPI) Bus, which inherently comprises system clock (SCLK), master out slave in (MOSI), master in slave out (MISO), and slave/chip select (SS) signals.).
Per Claim 9, Richards discloses a system for auto-enumeration of devices on a bus (Paragraphs 6, 8, 30) comprising: a plurality of devices coupled to the bus (Paragraphs 3, 4, 30; The invention solves the problem of assigning unique addresses to multiple devices connected to a common bus. Both I2C and SPI buses commonly comprise a plurality of devices. The examples of Richards only disclose a single device 102, however it is understood that a plurality of devices can be interconnected on bus 126.); a first device (102) of the plurality of devices including a first terminal (120), and a first address register to store a first address corresponding to a first voltage on the first terminal (Paragraphs 23, 25, and 26); and a second device of the plurality of devices including a second terminal, and a second address register to store a second address corresponding to a second voltage on the second terminal (The mappings provided for the first device are equally applicable to a second or any number of devices 102 that may be implemented.).

Richards discloses a current flowing through device 102 for deriving the address (Paragraphs 8, 27, and 28) but does not specifically disclose device 102 comprising a current source coupled to provide a current to the terminal.

However, Potter discloses a similar SPI bus (Col. 19 lines 25-38) comprising a battery control unit (18) which further comprises a current source (170) providing current to an A/D converter 176 to read the value of a voltage provided on address signal output 174 across resistor 172 (Col. 17 lines 27-37, Figure 6).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the current source of Potter within the device of Richards in order to provide a bias current to the resistors used in assigning the address via the A/D Converter. 
Per Claim 10, Richards discloses the communication system as recited in claim 9 further comprising a plurality of resistors coupled respectively to the plurality of devices, a first resistor of the plurality of resistors is coupled to the first terminal and a second terminal of the plurality of resistors is coupled to the second terminal (Paragraphs 8, 25, 27, and 33, Figure 4).Per Claim 11, Richards discloses the communication system as recited in claim 10 wherein the first device is responsive to a command on the bus containing the first address and the second device is responsive to a second command on the bus containing the second address (Paragraph 28; Once a new address has been latched into the address register 112, the device 102 returns to normal operation, which would include responding to received commands at its new address.).Per Claims 12 and 13, Richards discloses the communication system as recited in claim 10 wherein the plurality of devices includes six devices including the first device and the second device, and each of respective voltages on respective terminals of the plurality of devices have a different voltage and nominal values of the respective voltages are either linearly or non-linearly spaced (Paragraphs 3, 4, 30; The invention solves the problem of assigning unique addresses to multiple devices connected to a common bus. Both I2C and SPI buses commonly comprise a plurality of devices. The examples of Richards only disclose a single device 102, however it is understood that any number of devices, including six, can be implemented. Paragraphs 8, 10, 24, and 25 discuss unique external resistance values to define different analog voltages representative of desired device address, as disclosed in Figure 4.).Per Claim 14, Richards discloses the communication system as recited in claim 9 wherein the first device and the second device store the first address and the second address, respectively, in the first address register and the second address register responsive to a power on condition (Paragraph 23; start-up).Per Claim 15, Richards discloses the communication system as recited in claim 9 wherein the first device and the second device store the first address and the second address, respectively, in the first address register and the second address register responsive to a reset (Paragraph 23; power-on-reset).Per Claim 16, Richards discloses the communication system as recited in claim 9 wherein the first terminal is used as an output terminal following determination of the first address (Paragraph 28; After the address is latched in address register 112, switch 106 is configured to go back to normal use configuration where the primary function 104 is coupled to the single external connection 120.).Per Claim 17, Richards discloses the communication system as recited in claim 9 wherein each of the plurality of peripheral devices comprises a communication interface coupled to the bus and the communication interface includes a clock terminal, a serial data in terminal, a serial data out terminal, and a chip select terminal (Paragraph 30; Serial data bus 126 may be a Serial Peripheral Interface (SPI) Bus, which inherently comprises system clock (SCLK), master out slave in (MOSI), master in slave out (MISO), and slave/chip select (SS) signals.).Per Claim 18, Richards discloses a method for determining an address of a device (102) on a bus (126) comprising: supplying a terminal (120) of the device with a current (Paragraph 8 and 27); determining a voltage on the terminal; and storing an address corresponding to the voltage in address register of the device (Paragraphs 23, 25, and 26).
Richards discloses a current flowing through device 102 for deriving the address (Paragraphs 8, 27, and 28) but does not specifically disclose device 102 comprising a current source coupled to provide a current to the terminal.

However, Potter discloses a similar SPI bus (Col. 19 lines 25-38) comprising a battery control unit (18) which further comprises a current source (170) providing current to an A/D converter 176 to read the value of a voltage provided on address signal output 174 across resistor 172 (Col. 17 lines 27-37, Figure 6).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the current source of Potter within the device of Richards in order to provide a bias current to the resistors used in assigning the address via the A/D Converter. 
Per Claim 19, Richards discloses the method as recited in claim 18 further comprising converting the voltage to a digital value in an analog to digital converter (Paragraphs 23, 25, and 26; ADC 110).Per Claim 20, Richards discloses the method as recited in claim 18 further comprising the device responding to a command on the bus containing the address in an address field of the command (Paragraph 28; Once a new address has been latched into the address register 112, the device 102 returns to normal operation, which would include responding to received commands at its new address.).Per Claim 21, Richards discloses the method as recited in claim 18 further comprising storing the address in the address register responsive to a power on condition (Paragraph 23; start-up).Per Claim 22, Richards discloses the method as recited in claim 18 further comprising storing the address in the address register responsive to reset (Paragraph 23; power-on-reset).Per Claim 23, Richards discloses the method as recited in claim 18 further comprising using the terminal as an output terminal during operation of the peripheral device after a power on condition (Paragraph 28; After the address is latched in address register 112, switch 106 is configured to go back to normal use configuration where the primary function 104 is coupled to the single external connection 120.).Per Claim 24, Richards discloses the method as recited in claim 18 further comprising generating the voltage according to the current and a resistance of a resistor coupled to the terminal (Paragraphs 8, 25, 27, and 33, Figure 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186